Citation Nr: 0200080	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for carcinoma of the 
lower lip, claimed as secondary to tobacco use in service.

2. Entitlement to service connection for emphysema, claimed 
as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954.

The matter of entitlement to service connection for carcinoma 
of the lower lip, claimed as secondary to tobacco use in 
service, returns to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court) in April 2001.  The appeal as to that 
issue originates from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, dated in August 1998.  The veteran perfected an 
appeal to the Board.  

In September 2000, the Board denied the veteran's claim for 
service connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service.  The veteran appealed 
the Board's September 2000 decision and in March 2001, 
Counsel for the Secretary filed a Motion for Remand and to 
Stay Further Proceedings (Motion).  In April 2001, the Court 
issued an Order that granted the Motion, vacated the Board's 
September 2000 decision, and remanded the case to the Board 
for further proceedings consistent with the Motion.

The Board also determines that the issue of entitlement to 
service connection for emphysema, claimed as secondary to 
tobacco use in service, is in appellate status, as well.  
This issue previously was denied, as not well grounded, by 
the RO in August 1998, and following perfection of an appeal 
as to that denial, by the Board in April 2000.  The veteran 
did not appeal that denial to the Court.  However, pursuant 
to section 7(b) of the Veterans Claims Assistance Act of 2000 
(addressed below), a claim that has been denied or dismissed 
as not well-grounded shall, on the request of the claimant or 
on "the Secretary's own motion," be readjudicated as if the 
denial or dismissal had not been made provided that the 
denial was one that became final during the period beginning 
on July 14, 1999 and ending on November 9, 2000.  See 114 
Stat. at 2099-2100 (2000).  The veteran's representative, in 
the September 2001 presentation on appeal, indicated that the 
issue of entitlement to service connection for emphysema 
secondary to tobacco use in service also was before the 
Board.  The Board construes this as a request for 
readjudication of the claim.  

REMAND

In the March 2001 Motion for Remand and to Stay Proceedings, 
Counsel for the Secretary indicated that the matter of 
entitlement to service connection for carcinoma of the lower 
lip, claimed as secondary to tobacco use in service, must be 
returned to the Board for consideration of the appellant's 
claim in light of the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Following review of the record and the 
pertinent legal authority, the Board finds that that issue, 
as well as the issue of entitlement to service connection for 
emphysema, claimed as secondary to tobacco use in service, 
must be remanded to the RO.  

Initially, the Board notes that each of the claims now before 
the Board was denied as not well grounded.  Significantly, 
however, the Veterans Claims Assistance Act of 2000, among 
other things, eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duties to notify and assist a claimant, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations (which implement the Act, but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were finalized.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Except as otherwise noted, 
the effective date of the regulations is also November 9, 
2000.  Id.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered either of 
the claims on appeal in the context of the new law, nor has 
the veteran had an opportunity to prosecute his claim in that 
context.  A remand will ensure due process of law, and avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Furthermore, in light of the duties imposed under the Act, 
and the evidence currently of record, the Board finds that 
additional development as to each of the issues on appeal is 
necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Pertinent to claims for disability 
claimed as due to in-service smoking filed before June 9, 
1998, (1) the veteran must have acquired a chemical 
dependence on nicotine during service; and (2) his nicotine 
dependence must have been the proximate cause of disability 
for which service connection is sought.  See VAOPGCPREC 19-97 
(May 13, 1997).  See also Pub. L. 105-206, 112 Stat, 865, 
§ 8202 (July 22, 1998) (codified at 38 U.S.C.A. § 1103 (West 
Supp. 1999)).  In this case, the veteran filed documents 
construed to be claims for service connection for carcinoma 
of lower lip and for emphysema as a result of smoking in 
August 1997.  While he asserts that he began smoking in 
service, there is no specific medical evidence addressing 
whether the veteran acquired a nicotine addiction in service.  
Moreover, while a private medical opinion suggests a possible 
nexus between carcinoma of the lower lip and tobacco use, no 
basis for the opinion is provided.  There is no medical 
opinion addressing the relationship between claimed in-
service tobacco use (or any other incident of service) and 
the development of the veteran's emphysema.  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo VA examination to obtain 
medical opinion as to whether the veteran acquired a nicotine 
addiction in service, and, if so, whether carcinoma of the 
lower lip and/or emphysema has resulted from such addiction.  
If no in-service nicotine addiction is established, or the 
physician determines that there is no nexus between such 
addiction and either carcinoma of the lip or emphysema, the 
physician should indicate whether either or both disorders 
is/are otherwise the result of disease or injury incurred or 
aggravated during the veteran's active military service.  

The appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facilitie(s) identified 
by the veteran, as well as undertake any other indicated 
development and/or notification action.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any pertinent VA 
facility, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be noted in the veteran's 
claims file, and he and his representative 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to under go appropriate VA 
examination to obtain medical information 
as to whether the veteran acquired a 
nicotine addiction in service, and 
whether the veteran's carcinoma of the 
lower lip and/or emphysema has resulted 
from such addiction or is otherwise 
related to the veteran's active military 
service.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the appellant.  All indicated tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

After examination of the veteran, review 
of his pertinent medical history (to 
include that cited to herein), and 
consideration of sound medical 
principles, a physician should offer 
opinion, with respect to each current 
carcinoma of the lower lip and emphysema, 
as to whether it is as least as likely as 
not that the veteran acquired a nicotine 
addiction in service; and, if so, the 
relationship, if any, between such 
addiction and each disability under 
consideration (as appropriate).  If no 
in-service nicotine addiction is 
established, or it is determined that 
there is no medical nexus between any 
such addiction and carcinoma of the lip 
and/or emphysema, the physician should 
indicate, with respect to each disability 
under consideration (as appropriate), as 
to whether such disability is, as least 
as likely as not, the result of other 
disease or injury incurred or aggravated 
during the veteran's active military 
service.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in (a) typewritten 
report(s).

3.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claim on appeal in 
light of all pertinent evidence of record 
and legal authority. to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
comply with the Order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

